DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham, etc. (US 20080111816 A1) in view of Panescu, etc. (US 20170181798 A1).
Regarding claim 1, Abraham teaches that a system for creating an animation (See Abraham: Fig. 1, and [0018], “FIG. 1 shows a diagram of the system 100 processes in accordance with the invention. In an embodiment, the system 100 could interface with multiple users 101 through one of the following means: a retail store 102; a customer home PC 103; or a third-party entity 104”) including: 
a non-transitory memory storing an executable code (See Abraham: Fig. 1, and [0021], “The system 100 architecture could use an N-tier and/or service oriented approach, implemented in a multi-platform (platform independent) format using any high-level programming language, such as the following: VB.NET/ASP.NET by Microsoft Corporation; C++; or Java. Other programming languages that may be used include but are not limited to the following: structured query language (SQL); hypertext mark-up language (HTML); scripting languages (i.e. VBScript, Javascript, etc.); Flash programming language; common gateway interface/structured query language (CGI/SQL); or any equivalent thereof. Information stored by the system 100 may be stored in a computerized database 130, such as a relational, hierarchical, an model-oriented database, or any equivalent thereof. Several commercially-available databases 130 may be used to implement the system, including any of the database products available from Microsoft Corporation, Oracle Corporation, DB2, Sybase, Mysequel, or any equivalent thereof. The system 100 storage devices 131 (e.g. optical discs, magnetic storage-like hard disks) could be implemented using any one of the following storage architectures: direct attached storage (DAS); network attached storage (NAS); storage area network (SAN); or any equivalent thereof. All the web pages may have active content using Java applets or ActiveX controls, or any other active content technology developed now or in the future. Also, the system 100 is not limited to the type of documents and applications that might be used to interact with the user, such as the following: active server pages (ASP); dynamic HTML; cascading style sheets (CSS); plug-ins; or any equivalent thereof”); and 
a hardware processor executing the executable code (See Abraham: Fig. 1, and [0019], “The interface 106 to the system 100 will be accessible over a wide-area network (WAN) 105, such as the Internet, extranet, LAN, or satellite communications. The World Wide Web environment also known as "the Web" could be used to exchange data or transact business. Users can connect via a personal or network computer, workstation, or minicomputer, using any operating system that is running any version of Windows, Windows NT, Window Server OS, MacOS, or any equivalent thereof. The invention may be implemented using several types of communication protocols, including but not limited to the following: TCP/IP; Appletalk; NetBIOS; OSI; or any future protocols. Data connections, such as Internet Service Providers (ISPs), cable modems, ISDN, Dish Networks, Digital Subscriber Line (DSL), and various wireless communication methods or any future communication methods, could serve as links to the WAN 105”) to: 
receive a first scene input including a plurality of scene elements from an input device (See Abraham: Fig. 2A-B, and [0041], “FIG. 2A and FIG. 2B both illustrate another embodiment of the invention in various angles. The retail store 102, 200 may serve as a vehicle to bring together the user (e.g. customer), artist, manufacturer, and designers in a digital retail environment that will allow them to exchange their creative ideas and products through the system 100. When the user goes to the retail store 102, 200 for body or model scanning, prior to any scanning, the user must have a membership account in the system 100. If it is a new user (e.g. customer), the user must register as a member in the system 100 via any of the computer workstations 203a, 203b at the retail store 102, 200. Each retail store 102, 200 will have a direct link via a network interface or via the Internet that has access to the system 100”); 
create a three-dimensional (3D) digital representation of each of the plurality of scene elements in the first scene input (See Abraham: Fig. 1, and [0028], “In another embodiment of the invention, there is a 3D Image Wizard 112 containing software that allows a user to modify or enhance an existing 3D image's geometry and texture information into a new 3D image file which is then stored back into the user's digital lock box 118 account. This feature 112 (i.e. similar to a paint brush concept to edit graphic digital files) may allow the users to create an assortment of other 3D models. Rendering software may be accessed by a user through the system to allow the user to convert a 2D image into a 3D image. The wizard 112 will allow users to add realistic or aesthetic depth to a 3D image through a process known as "texture mapping," "mapping," or "applying." A texture map is represented by a bitmap or other picture file formats such as JPEG, GIF, or TIFF. For example, the artwork of a painter may be scanned or photographed to a bitmap and then mapped onto a 3D image like a sculpture. This mapping can be accomplished through the use of any available software tool, such as the following: 3D Max Studio, Autodesk, Maya, Cinema 4D, or any equivalent thereof”); 
transmit the 3D digital representation of the plurality of scene elements in the first scene input for physical production (See Abraham: Fig. 1, and [0030], “When the user is ready to manufacture the selected 3D model, the user clicks on the "Check-Out" button inside the shopping cart 121, and secure web pages 122 are then loaded with default billing and shipping information from the user's member account. Also, the user selects which shipping carrier (e.g. Federal Express, UPS) they want to use for their order. The user can alter the billing and shipping information if desired, and then the user proceeds to choose the method of payment 122 for the order. The system 100 may include, but is not limited to the following methods of payment 122: credit card; electronic check; debit card; bank deposit; or escrow. When the user is done filling out the method of payment 122, the payment is processed through any of several commercially-available, payment-gateway services (e.g. Authorize.Net, Paymentonline, PayPal) via an application programming interface (API), HTTPS Post, or any equivalent thereof. When the payment gateway service returns a successful transaction status, then the purchase order is sent to the manufacturing center 123. If a fail status is returned, the user may either enter another method of payment, or contact the support team. The purchase order consists of meta-data that describes the properties and attributes of the order, including but not limited to the following: user name; billing and shipping address; 3D image attributes; and any other unique identifiers used to retrieve additional information needed to create the 3D models. The 3D image file is simultaneously transmitted to the manufacturing center 123 with the purchase order information. Any e-commerce components shown in the system 100 are for illustrative purposes and not meant as limitations to the implementation of the system. Other components may be used in addition to or in place of the illustrated components for providing a secure web commerce server”); 
receive a first scene capture depicting a physical 3D reproduction of the plurality of scene elements of the first scene input arranged to recreate the first scene input from a recording device (See Abraham: Figs. 1-4, and [0050], “When the manufacturing center 123 is ready to create the 3D product for either the mobile or portable media player device 407, the mobile-PMP file interface 401 retrieves the 3D image file from the users' 3D image library 119. Then, the manufacture technician evaluates the 3D image and applies the proper rendering process. Depending on the option the user picks for the type of 3D product for their mobile or portable media player device 407, different software solutions may be used. The mobile-PMP file process 402 applies several steps, including but not limited to the following: converting a 2D image into a 3D image; "texture mapping," "mapping," or "applying" to manipulate the 3D image geometry points into a series of frames to create an animated short-film; and/or any equivalent thereof. The manufacture technician may use any available software tool (e.g. 3D Max studio, Autodesk Maya, Cinema 4D), or any other tool that becomes available in the future to create the user's 3D content 403. When the manufacture technician has created the 3D product, the content file is transferred to the mobile-PMP file uploader 404. The mobile-PMP file uploader 404 is the service that will deliver the 3D product to the user's mobile or portable media player device 407. This service 404 may deliver the 3D product using a cable link 405, or using a cellular network 406. When the user places the order for their 3D product, he or she has the option to choose which delivery method to use. The cable link 405 method will always be available in the retail stores 102, 200 if the user changes his or her mind on how to receive their 3D product”); 
process (See Abraham: Fig. 5, and [0051], “The raw data converter utility 512 inputs the raw data file and applies a rendering process, including but not limited to the following: converting the raw data file into a CAD file format (e.g. STL, PLY, VRML); data compression; data cleaning; hole filling; and/or any equivalent thereof. The rendering process may output several files depending on the required file formats needed inside the system 100. The body scan data may be converted into a 3D model of the user or an "avatar." Another embodiment of the invention allows the user to use his/her 3D body model for the creation of customized apparel. This provides the option for the user to load their 3D body model in an interactive 3D virtual environment, such as a changing-room with apparel items from third-party entities 104. The user may apply various pieces of apparel and/or accessories on his/her avatar and view how it will look on him/her while also receiving apparel size information from the third-party entities 104. Aside from customized apparel, the user may manufacture their "avatar" as 3D models and upload their 3D model to any virtual world environments (e.g. Second Life.RTM., There.TM., Kaneva, Active Worlds) and/or mobile or portable media player devices. Also, the user may use his/her 3D foot scan data to order customized shoes. Finally, the raw data converter utility 512 communicates via an application interface or web service 513 to the system 100 and uploads the new 3D file(s) inside the user's library 119”) the first scene capture for display; and 
transmit (See Abraham: Fig. 1, and [0038], “The system will send to the winner of the auction a new re-certification of the 3D model, access to the 3D image, and any historic data (i.e. unique tracking code that travels with the 3D image for purposes of authentication for the life span of the image). The previous owner of the 3D image will not have access to the image anymore”) the first scene capture for display (See Abraham: Fig. 1, and [0038], “The user has the option in the system 100 to use an online auction store 114, 129 to sell his or her 3D model. The online auction store 129 will display available 3D model that has been defined by the user, using the user's own 3D image library via the digital lock box system 118. The system 100 is equipped with a complete set of tools to help manage the user's own private auction store 129. There are several options the user can choose. For example, the user may choose to sell 3D model that has already been manufactured and delivered. In this situation, the user would be responsible for packaging and shipping the models, since said model has previously been shipped from the fulfillment center 128 to the user. The system will send to the winner of the auction a new re-certification of the 3D model, access to the 3D image, and any historic data (i.e. unique tracking code that travels with the 3D image for purposes of authentication for the life span of the image). The previous owner of the 3D image will not have access to the image anymore”).
However, Abraham fails to explicitly disclose that process the first scene capture for display.
However, Panescu teaches that process the first scene capture for display (See Panescu: Fig. 13, and [0096], “In accordance with module 402.2, a region of interest is selected from the world scene. FIG. 13 is an illustrative drawing indicating selection of a region of interest from within the scene. In this example, the triangular-shaped first object, spherical-shaped second object, and rectangular-shaped third object all are in the selected region of interest. This step can be achieved by accepting input from an operator, or it can be automatically performed using a computer configured by software in a prescribed manner, or by combination of operator inputs and automatic software-controlled selection. For example, in some embodiments, the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments, or portions thereof. A surgeon may receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity. The surgeon may specify those objects within the field of view for which location information is to be determined through well-known techniques, such as a telestration video marker. Alternatively or in addition to such operator request, an automated process such as an edge detection algorithm can be used to specify a region of interest (ROI)”; and Figs. 30A-B, and [0148], “FIG. 30A is an illustrative drawing showing an example top view of an anatomical structure after the surgical procedure to snugly interfit the prosthetic implant with the remainder region. Referring to FIG. 5, a physician may use a surgical instrument 101A or 101B to secure the prosthetic implant to the remainder region. The prosthetic implant may be secured to the remainder healthy or uninjured region using acrylic cement, for example. Alternatively, uncemented fixation may be used. With uncemented fixation, the surface of the implant is composed of a porous, honeycomb-like surface that allows for the in-growth of new bone tissue to help hold the 3D printed implant in place. Thus, it will be appreciated that the Q3D information gleaned using the imaging sensor array is used to produce an implant that fits well with the contours of the remainder region from which the damaged portion has been removed. FIG. 30B is a side cross-section view generally along dashed cutting plane line A-A from perspective 1-1 in FIG. 30A showing contours of the example remainder region”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Abraham to have process the first scene capture for display as taught by Panescu in order to reduce the amount of repetitive effort required of a user to expand a repeating pattern throughout a design (See Panescu: Figs. 9-10, and [0130], “The above explanation has been simplified for presentation reasons and, therefore, it included only three sensors, S.sub.11, S.sub.12, and S.sub.13. In general, more sensors can be used to increase the accuracy of Q3D coordinate computations but also to reduce the overall number of iterations. For example, if more than three sensors are used, preferably an array of 3×3 sensors, then methods such as the steepest gradient may be employed to trend the direction of estimation errors made by modules 402.5 and 403. The iterative step size and direction can then be adjusted to match the progression towards the local extreme of the 3D error gradient surface”). Abraham teaches a method and system that may generate an 3D model based on the user inputs of 2D images, sculpture, characters, or models from art work, etc., manufacture the 3D objects based on the 3D models, and deliver the 3D objects to the users; while Panescu teaches a system and method that may produce the 3D objects and put the objects to the right position in the scene. Therefore, it is obvious to one of ordinary skill in the art to modify Abraham by Panescu to process the scene with the produced 3D objects added into the scene. The motivation to modify Abraham by Panescu is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Abraham and Panescu teach that the system of Claim 1, further comprising a 3D production device for producing 3D models of the 3D digital representation of the plurality of scene elements and a scene capture device and a recording device, wherein, after the hardware processor transmits the 3D digital representation, the hardware processor further executes the executable code to:
 create a physical 3D reproduction of the plurality of scene elements in the first scene input with the 3d production device (See Abraham: Fig. 1, and [0025], “The portal 109 is the core navigation menu system 110 which provides the user with numerous options, including but not limited to the following: managing personalized 3D digital image files 111; the 3D image wizard 112 which allows the user to alter and/or create new 3D images from a user's existing 3D image library 119; ordering 3D models 113 to be manufactured; using the online auction system 114 for sale or purchase of 3D models; and/or managing a membership account 115. A third-party entity that is interfacing with the system 100 may limit the menu options available to users on their web site”); and 
record a scene capture depicting the physical 3D reproductions of the plurality of scene elements of the first scene input arranged to recreate the first scene input with the recording device (See Panescu: Figs. 34A-B, and [0156], “Although contact edge 22 need not directly contact the underlying tissue, it is at least preferably brought into close proximity to the tissue such that the flow of clear fluid 28 from open area 26 may be maintained to inhibit significant backflow of blood 30 back into open area 26. Contact edge 22 may also be made of a soft elastomeric material such as certain soft grades of silicone or polyurethane, as typically known, to help contact edge 22 conform to an uneven or rough underlying anatomical tissue surface. Once the blood 30 has been displaced from imaging hood 12, an image may then be viewed of the underlying tissue through the clear fluid 30. This image may then be recorded or available for real-time viewing for performing a therapeutic procedure. The positive flow of fluid 28 may be maintained continuously to provide for clear viewing of the underlying tissue. Alternatively, the fluid 28 may be pumped temporarily or sporadically only until a clear view of the tissue is available to be imaged and recorded, at which point the fluid flow 28 may cease and blood 30 may be allowed to seep or flow back into imaging hood 12. This process may be repeated a number of times at the same tissue region or at multiple tissue regions”). 
Regarding claim 3, Abraham and Panescu teach all the features with respect to claim 2 as outlined above. Further, Abraham teaches that the system of Claim 2, wherein the 3D production device is one of an additive production device and a subtractive production device (See Abraham: Fig. 1, and [0032], “In one embodiment, the user is provided with the option to create a 3D object using their digital image files. The 3D objects can be manufactured utilizing a variety of fabrication means. Some examples of fabrication machinery 124 that can be used include, but are not limited to the following: 3D printers (e.g. any 3D printers from Z Corporation of Burlington, Mass. or any 3D printers from Dimension of Eden Prairie, Minn.); carving machinery; computer controlled milling machinery; plastic machinery; printing machinery; laser cutting machinery; water jet machinery; swing machinery; embroidery machinery; and/or any equivalent thereof. Many of these machines use software systems (i.e. computer-aided manufacturing system (CAM)) to assist while producing the models. For example, 3D printers input 3D image data files in several formats, including but not limited to the following: STL; VRML; PLY; any type of software that can be generated through a computer-aided design (CAD) system; and/or any equivalent thereof. These 3D files are usually either ASCII or binary files that have a list of the triangular surfaces to describe the computer generated solid model. Depending on the material with which the 3D object is produced, the 3D object can be sanded, milled, drilled, tapped, painted, and/or electro-plated (e.g. nickel, gold, bright brass and antique brass, bronze and black chrome). Manual labor to clean, carve, and/or paint the 3D object into the final 3D object may be used to help assist in the final detailing of the object. Also, special printing systems and software may be used to produce the paper materials for the board games of the 3D objects. Since the technology involving fabrication of 3D objects is rapidly progressing, the applications and systems mentioned above are not meant as limitations to the implementation of this invention”). 
Regarding claim 4, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Abraham and Panescu teach that the system of Claim 1, wherein the hardware processor further executes the executable code to: 
receive a second scene input including a plurality of second scene elements from the input device (See Abraham: Figs. 1-4, and [0048], “In another embodiment, a first user may transfer access to the 3D digital image files stored in their digital lock box to a second user. For example, when a second user wins ownership of the first user's digital file via an online auction, a second unique digital key corresponding to the 3D digital file that was won in the online auction is created and provided to the second user. When the second user presents the second unique digital key to the first user's digital lock box system, the digital lock box system simultaneously enables the second user to access the 3D digital image file corresponding to the second unique digital key, while disabling the first user's first unique digital key from further access to the 3D digital image file”); 
create a three-dimensional (3D) digital representation of each of the plurality of second scene elements in the second scene input; transmit the 3D digital representation of the plurality of second scene elements in the second scene input for physical production (See Abraham: Fig. 4, and [0049], “FIG. 4 illustrates another embodiment to this invention, providing the user the option to create an assortment of 3D products for their mobile and portable media player devices 407. These mobile and portable media player devices 407 must have sufficient display and audio capabilities to play different types of video and digital image formats, including but not limited to the following: mpeg; 3g2; Divx; Xvid; SigmaTel Motion Video (SMV); jpeg; gif; interactive media (i.e. flash animation); or any equivalent thereof. The mobile devices 407 should have at least some basic telephony functions, including but not limited to the following: a cellular phone 407; a wireless communication device (e.g. Blackberry, Treo, PocketPC, SmartPhone) 407, or any equivalent thereof. The invention may interface with several types of portable media player devices 407, including but not limited to the following: a PMP device 407; a media player device (e.g. iPod, Creative Zen, Archos, Iriver Clix) 407; or any equivalent thereof. These portable media player devices 407 may have wireless functionalities. The mobile and portable media player devices 407 can connect via a direct cable link (i.e. in any of the stores or third-party entity facilities) 405, Bluetooth connection, or any cellular network (e.g. W-CDMA, Third Generation (3G), GSM, PDC, FLEX, CDPD) 405 using some kind of wireless communication protocol (e.g. Wireless Application Protocol (WAP)) to download content files 403. These communication protocols must interface with several types of operating systems, including but not limited to the following: PalmOS; EPOC; Windows CE; FLEXOS; OS/9; JavaOS; in-house operating system; or any equivalent thereof. These cellular networks 406 can use either a "push" or "pull" technology to deliver content to the user's mobile and/or portable media player device 407 with or without user interaction. Some examples of 3D products the user can manufacture for their mobile and/or portable media player device 407 while using a 3D image in their 3D image library include, but are not limited to the following: 3D screensavers; 3D video; short clip-films; animated background image; or any equivalent thereof 403. Since the technology of mobile and portable media player devices 407 is moving forward rapidly, as with so many other facets of mobile and/or media content-making, the applications and/or systems mentioned above are not meant as limitations to the implementation of delivering content to mobile and portable media player devices 407”); 
receive a second scene capture depicting the physical 3D reproductions of the plurality of second scene elements of the second scene input arranged to recreate the second scene input from the recording device (See Panescu: Figs. 7A-B, and [0078], “FIG. 7B is an illustrative drawing of a second endoscope with a second image capture system 101C2, in accordance with some embodiments. Aspects of the second image capture system 101C2 that are essentially the same as those of the first endoscope with the first image capture system 101C are indicated by identical reference numerals and are not described again. An input to a light pipe input, such as a rod lens, is disposed at the tip portion 208 of the first end portion 204. A light pipe body extends within the elongate portion 202 so as to transmit an image received as the light pipe input to the imager sensor array 210, which is physically displaced from the tip portion 208. In some embodiments, the imager sensor array 210 is displaced far enough from the tip portion 208 so that the imager sensor array 210 is located outside the body cavity during observation of objects within the cavity”); 
process the second scene capture for display (See Panescu: Fig. 9, and [0087], “FIG. 9 is an illustrative flow diagram representing a process to determine a quantitative three-dimensional location of a physical target in accordance with some embodiments. The process is described with reference to the endoscope with image capture system 101C of the embodiment of FIG. 8. Module 401 configures the controller 106 to acquire video data from imaging sensors S.sub.ij. It will be appreciated that although the image sensor array 210 “images” an entire field of view, different sensors and different pixels within different sensors in image sensor array 210 may be illuminated by image projections from different object points within the field of view. The video data, for example, may include color and light intensity data. Each pixel of each sensor may provide one or more signals indicative of the color and intensity of an image projected onto it. Module 402 configures the controller to systematically select targets from a selected region of interest in a physical world view. Module 403 configures the controller to commence the computation of the target 3D coordinates (x, y, z) with an initial (x.sub.0, y.sub.0, z.sub.0) set. The algorithm then checks the coordinates for consistency, by using image diversity data from all sensors S.sub.ij that receive a projected image of the target. The coordinate computation is refined at decision module 404 until an acceptable accuracy is reached. Decision module 404 also configures the controller to determine whether the currently computed physical location is sufficiently accurate. In response to a determination that the currently computed location is not accurate enough, control flows back to module 403 to try a different possible physical location. In response to a determination that the currently computed location is sufficiently accurate, module 405 configures the controller to determine whether the entire region of interest has been scanned. In response to a determination that the entire region of interest has not been scanned, control flows back to module 402 and a different target is selected. In response to a determination that the entire region of interest has been scanned, control flows to module 406, which configures the controller to assemble a three-dimensional model of the imaging volume of interest. Assembly of a 3D image of a target based upon three-dimensional information indicating the physical position of structures of the target is known to persons of ordinary skill in the art and need not be described herein. Module 407 configures the controller to store the 3D model developed using the physical position information determined for multiple targets for further review and manipulation. For example, the 3D model could be used at a later time for surgical applications, such as sizing an implant for the particular dimensions of a patient's organ. In yet a different example, when a new surgical instrument 101 is installed on the robotic system 152, it may be necessary to call back the 3D model and display it on display 110 in order to reference the new instrument to the previous surgical scene. Module 407 may also store the result of the alignment between the 3D visual representation and the Q3D model. Module 408 configures the controller to use the physical position information determined for multiple targets to display a quantitative 3D view. An example of a Q3D view is the distance value “d_Instr_Trgt” shown in FIG. 4”); and 
transmit the second scene capture for display (See Panescu: Figs. 7A-B, and [0078], “light pipe body extends within the elongate portion 202 so as to transmit an image received as the light pipe input to the imager sensor array 210, which is physically displaced from the tip portion 208. In some embodiments, the imager sensor array 210 is displaced far enough from the tip portion 208 so that the imager sensor array 210 is located outside the body cavity during observation of objects within the cavity”). 
Regarding claim 5, Abraham and Panescu teach all the features with respect to claim 4 as outlined above. Further, Panescu teaches that the system as in Claim 4, further comprising a display, wherein the hardware processor further executes the executable code to: display the first scene capture and the second scene capture sequentially on the display (See Panescu: Figs. 25, 28, and 30, and [0144], “FIGS. 28A-28B are illustrative drawings representing use of a pre-removal first Q3D model and a post-removal second Q3D model to produce a third Q3D model of a prosthetic implant in accordance with some embodiments. FIG. 28A is an illustrative drawing representing cross-sectional views of the pre-removal first Q3D model of the anatomical structure and the post-removal second Q3D model of the anatomical structure and third Q3D model of the prosthetic structure in accordance with some embodiments. FIG. 28B is an illustrative drawing representing top elevation views of the pre-removal first Q3D model of the anatomical structure and the post-removal second Q3D model of the anatomical structure and the third Q3D model of the prosthetic structure in accordance with some embodiments. As shown in FIGS. 28A-28B, the Q3D model of the prosthetic structure is determined by determining one or more differences between the post-removal Q3D model corresponding to the anatomical structure of FIGS. 28A and 28B from the pre-removal first Q3D model of FIGS. 28A and 28B. More particularly, the post-removal second Q3D model includes the remainder, which defines a void or empty region from which the damaged bone tissue has been removed. The third Q3D model represents a replacement structure that is shaped and dimensioned to fit snugly against the remainder structure that defines the void region. In some embodiments, the differences are determined by subtracting the second Q3D model from the first Q3D model. 3D digital subtraction is a technique known to those of skill in the art. For example, it has been previously used in digital angiography, such as presented in patent U.S. Pat. No. 5,647,360 (filed Jun. 30, 1995), and incorporated herein by reference”). 
Regarding claim 6, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Panescu teaches that the system of Claim 1, wherein the input device is one of a still camera, a video camera, and a computer running a graphics program (See Panescu: Fig. 4, and [0069], “Teleoperation refers to operation of a machine at a distance. In a minimally invasive teleoperation medical system, a surgeon may use an endoscope that includes a camera to view a surgical site within a patient's body. Stereoscopic images have been captured, which allow the perception of depth during a surgical procedure. A camera system, which is mounted on an endoscope and which includes an imager sensor array, provides quantitative three-dimensional information plus color and illumination data that can be used to generate three-dimensional images in accordance with some embodiments”).
Regarding claim 7, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Abraham teaches that the system of Claim 1, wherein the recording device is one of a still camera, a video camera, and a 3D scanner (See Abraham: Figs. 1-2, and [0043], “The 3D imaging cylinders 201a, 201b can be 3D color or black/white body or foot scanners that generate a 3D point cloud of the user or object. This 3D point cloud is composed of several million 3D points of data to assist in creating an accurate rendering of the 3D model. Since the scanning device 201a, 201b can record color texture, it provides a realistic 3D image of the user or object. The user or object is simply positioned in the center of the 3D imaging cylinder, within a circle which has been marked for ensuring equal measurements between the scanning columns 201a, 201b, while a laser source or any equivalent thereof (which cannot be harmful to the eyes) scans to collect the necessary data to create a 3D image”). 
Regarding claim 8, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Panescu teaches that the system of Claim 1, wherein processing the first scene capture for display includes one of creating an animation by arranging the first scene capture with a plurality of other scene captures for sequential display and virtualizing the first scene capture for inclusion in a video game or other virtual user experience (See Abraham: Figs. 1-2, and [0081], “In one implementation, the controller 106, which includes a processor and a storage device (not shown) computes the physical quantitative 3D coordinates of the points in a scene adjacent the tip 208 of the elongate portion 202 and drives both the video processor 104 and a 3D display driver 109 to compose 3D scenes, which then can be displayed on a 3D display 110. In accordance with some embodiments, Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”).
Regarding claim 9, Abraham and Panescu teach all the features with respect to claim 1 as outlined above. Further, Abraham and Panescu teach that a method for use with a system having a non-transitory memory storing an executable code and a hardware processor executing the executable code (See Abraham: Fig. 1, and [0018], “FIG. 1 shows a diagram of the system 100 processes in accordance with the invention. In an embodiment, the system 100 could interface with multiple users 101 through one of the following means: a retail store 102; a customer home PC 103; or a third-party entity 104”), the method comprising: 
receiving, using the hardware processor (See Abraham: Fig. 1, and [0019], “The interface 106 to the system 100 will be accessible over a wide-area network (WAN) 105, such as the Internet, extranet, LAN, or satellite communications. The World Wide Web environment also known as "the Web" could be used to exchange data or transact business. Users can connect via a personal or network computer, workstation, or minicomputer, using any operating system that is running any version of Windows, Windows NT, Window Server OS, MacOS, or any equivalent thereof. The invention may be implemented using several types of communication protocols, including but not limited to the following: TCP/IP; Appletalk; NetBIOS; OSI; or any future protocols. Data connections, such as Internet Service Providers (ISPs), cable modems, ISDN, Dish Networks, Digital Subscriber Line (DSL), and various wireless communication methods or any future communication methods, could serve as links to the WAN 105”), a first scene input including a plurality of scene elements from an input device (See Abraham: Fig. 2A-B, and [0041], “FIG. 2A and FIG. 2B both illustrate another embodiment of the invention in various angles. The retail store 102, 200 may serve as a vehicle to bring together the user (e.g. customer), artist, manufacturer, and designers in a digital retail environment that will allow them to exchange their creative ideas and products through the system 100. When the user goes to the retail store 102, 200 for body or model scanning, prior to any scanning, the user must have a membership account in the system 100. If it is a new user (e.g. customer), the user must register as a member in the system 100 via any of the computer workstations 203a, 203b at the retail store 102, 200. Each retail store 102, 200 will have a direct link via a network interface or via the Internet that has access to the system 100”); 
creating, using the hardware processor, a three-dimensional (3D) digital representation of each of the plurality of scene elements in the first scene input (See Abraham: Fig. 1, and [0028], “In another embodiment of the invention, there is a 3D Image Wizard 112 containing software that allows a user to modify or enhance an existing 3D image's geometry and texture information into a new 3D image file which is then stored back into the user's digital lock box 118 account. This feature 112 (i.e. similar to a paint brush concept to edit graphic digital files) may allow the users to create an assortment of other 3D models. Rendering software may be accessed by a user through the system to allow the user to convert a 2D image into a 3D image. The wizard 112 will allow users to add realistic or aesthetic depth to a 3D image through a process known as "texture mapping," "mapping," or "applying." A texture map is represented by a bitmap or other picture file formats such as JPEG, GIF, or TIFF. For example, the artwork of a painter may be scanned or photographed to a bitmap and then mapped onto a 3D image like a sculpture. This mapping can be accomplished through the use of any available software tool, such as the following: 3D Max Studio, Autodesk, Maya, Cinema 4D, or any equivalent thereof”); 
transmitting, using the hardware processor, the 3D digital representation of the plurality of scene elements in the first scene input for physical production (See Abraham: Fig. 1, and [0030], “When the user is ready to manufacture the selected 3D model, the user clicks on the "Check-Out" button inside the shopping cart 121, and secure web pages 122 are then loaded with default billing and shipping information from the user's member account. Also, the user selects which shipping carrier (e.g. Federal Express, UPS) they want to use for their order. The user can alter the billing and shipping information if desired, and then the user proceeds to choose the method of payment 122 for the order. The system 100 may include, but is not limited to the following methods of payment 122: credit card; electronic check; debit card; bank deposit; or escrow. When the user is done filling out the method of payment 122, the payment is processed through any of several commercially-available, payment-gateway services (e.g. Authorize.Net, Paymentonline, PayPal) via an application programming interface (API), HTTPS Post, or any equivalent thereof. When the payment gateway service returns a successful transaction status, then the purchase order is sent to the manufacturing center 123. If a fail status is returned, the user may either enter another method of payment, or contact the support team. The purchase order consists of meta-data that describes the properties and attributes of the order, including but not limited to the following: user name; billing and shipping address; 3D image attributes; and any other unique identifiers used to retrieve additional information needed to create the 3D models. The 3D image file is simultaneously transmitted to the manufacturing center 123 with the purchase order information. Any e-commerce components shown in the system 100 are for illustrative purposes and not meant as limitations to the implementation of the system. Other components may be used in addition to or in place of the illustrated components for providing a secure web commerce server”);
receiving, using the hardware processor, a first scene capture depicting a physical 3D reproduction of the plurality of scene elements of the first scene input arranged to recreate the first scene input from a recording device (See Abraham: Figs. 1-4, and [0050], “When the manufacturing center 123 is ready to create the 3D product for either the mobile or portable media player device 407, the mobile-PMP file interface 401 retrieves the 3D image file from the users' 3D image library 119. Then, the manufacture technician evaluates the 3D image and applies the proper rendering process. Depending on the option the user picks for the type of 3D product for their mobile or portable media player device 407, different software solutions may be used. The mobile-PMP file process 402 applies several steps, including but not limited to the following: converting a 2D image into a 3D image; "texture mapping," "mapping," or "applying" to manipulate the 3D image geometry points into a series of frames to create an animated short-film; and/or any equivalent thereof. The manufacture technician may use any available software tool (e.g. 3D Max studio, Autodesk Maya, Cinema 4D), or any other tool that becomes available in the future to create the user's 3D content 403. When the manufacture technician has created the 3D product, the content file is transferred to the mobile-PMP file uploader 404. The mobile-PMP file uploader 404 is the service that will deliver the 3D product to the user's mobile or portable media player device 407. This service 404 may deliver the 3D product using a cable link 405, or using a cellular network 406. When the user places the order for their 3D product, he or she has the option to choose which delivery method to use. The cable link 405 method will always be available in the retail stores 102, 200 if the user changes his or her mind on how to receive their 3D product”); 
processing (See Abraham: Fig. 5, and [0051], “The raw data converter utility 512 inputs the raw data file and applies a rendering process, including but not limited to the following: converting the raw data file into a CAD file format (e.g. STL, PLY, VRML); data compression; data cleaning; hole filling; and/or any equivalent thereof. The rendering process may output several files depending on the required file formats needed inside the system 100. The body scan data may be converted into a 3D model of the user or an "avatar." Another embodiment of the invention allows the user to use his/her 3D body model for the creation of customized apparel. This provides the option for the user to load their 3D body model in an interactive 3D virtual environment, such as a changing-room with apparel items from third-party entities 104. The user may apply various pieces of apparel and/or accessories on his/her avatar and view how it will look on him/her while also receiving apparel size information from the third-party entities 104. Aside from customized apparel, the user may manufacture their "avatar" as 3D models and upload their 3D model to any virtual world environments (e.g. Second Life.RTM., There.TM., Kaneva, Active Worlds) and/or mobile or portable media player devices. Also, the user may use his/her 3D foot scan data to order customized shoes. Finally, the raw data converter utility 512 communicates via an application interface or web service 513 to the system 100 and uploads the new 3D file(s) inside the user's library 119”), using the hardware processor, the first scene capture for display (See Panescu: Fig. 13, and [0096], “In accordance with module 402.2, a region of interest is selected from the world scene. FIG. 13 is an illustrative drawing indicating selection of a region of interest from within the scene. In this example, the triangular-shaped first object, spherical-shaped second object, and rectangular-shaped third object all are in the selected region of interest. This step can be achieved by accepting input from an operator, or it can be automatically performed using a computer configured by software in a prescribed manner, or by combination of operator inputs and automatic software-controlled selection. For example, in some embodiments, the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments, or portions thereof. A surgeon may receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity. The surgeon may specify those objects within the field of view for which location information is to be determined through well-known techniques, such as a telestration video marker. Alternatively or in addition to such operator request, an automated process such as an edge detection algorithm can be used to specify a region of interest (ROI)”; and Figs. 30A-B, and [0148], “FIG. 30A is an illustrative drawing showing an example top view of an anatomical structure after the surgical procedure to snugly interfit the prosthetic implant with the remainder region. Referring to FIG. 5, a physician may use a surgical instrument 101A or 101B to secure the prosthetic implant to the remainder region. The prosthetic implant may be secured to the remainder healthy or uninjured region using acrylic cement, for example. Alternatively, uncemented fixation may be used. With uncemented fixation, the surface of the implant is composed of a porous, honeycomb-like surface that allows for the in-growth of new bone tissue to help hold the 3D printed implant in place. Thus, it will be appreciated that the Q3D information gleaned using the imaging sensor array is used to produce an implant that fits well with the contours of the remainder region from which the damaged portion has been removed. FIG. 30B is a side cross-section view generally along dashed cutting plane line A-A from perspective 1-1 in FIG. 30A showing contours of the example remainder region”); and 
transmitting (See Abraham: Fig. 1, and [0038], “The system will send to the winner of the auction a new re-certification of the 3D model, access to the 3D image, and any historic data (i.e. unique tracking code that travels with the 3D image for purposes of authentication for the life span of the image). The previous owner of the 3D image will not have access to the image anymore”), using the hardware processor, the first scene capture for display (See Abraham: Fig. 1, and [0038], “The user has the option in the system 100 to use an online auction store 114, 129 to sell his or her 3D model. The online auction store 129 will display available 3D model that has been defined by the user, using the user's own 3D image library via the digital lock box system 118. The system 100 is equipped with a complete set of tools to help manage the user's own private auction store 129. There are several options the user can choose. For example, the user may choose to sell 3D model that has already been manufactured and delivered. In this situation, the user would be responsible for packaging and shipping the models, since said model has previously been shipped from the fulfillment center 128 to the user. The system will send to the winner of the auction a new re-certification of the 3D model, access to the 3D image, and any historic data (i.e. unique tracking code that travels with the 3D image for purposes of authentication for the life span of the image). The previous owner of the 3D image will not have access to the image anymore”).
Regarding claim 10, Abraham and Panescu teach all the features with respect to claim 9 as outlined above. Further, Abraham and Panescu teach that the method of Claim 9, wherein the system further comprises a 3D production device for producing 3D models of the 3D digital representation of the plurality of scene elements and a scene capture device and a recording device, wherein, after transmitting the 3D digital representation, the method further comprises: 
creating a physical 3D reproduction of the plurality of scene elements in the first scene input with the 3d production device (See Abraham: Fig. 1, and [0025], “The portal 109 is the core navigation menu system 110 which provides the user with numerous options, including but not limited to the following: managing personalized 3D digital image files 111; the 3D image wizard 112 which allows the user to alter and/or create new 3D images from a user's existing 3D image library 119; ordering 3D models 113 to be manufactured; using the online auction system 114 for sale or purchase of 3D models; and/or managing a membership account 115. A third-party entity that is interfacing with the system 100 may limit the menu options available to users on their web site”); and 
recording a scene capture depicting the physical 3D reproductions of the plurality of scene elements of the first scene input arranged to recreate the first scene input with the recording device (See Panescu: Figs. 34A-B, and [0156], “Although contact edge 22 need not directly contact the underlying tissue, it is at least preferably brought into close proximity to the tissue such that the flow of clear fluid 28 from open area 26 may be maintained to inhibit significant backflow of blood 30 back into open area 26. Contact edge 22 may also be made of a soft elastomeric material such as certain soft grades of silicone or polyurethane, as typically known, to help contact edge 22 conform to an uneven or rough underlying anatomical tissue surface. Once the blood 30 has been displaced from imaging hood 12, an image may then be viewed of the underlying tissue through the clear fluid 30. This image may then be recorded or available for real-time viewing for performing a therapeutic procedure. The positive flow of fluid 28 may be maintained continuously to provide for clear viewing of the underlying tissue. Alternatively, the fluid 28 may be pumped temporarily or sporadically only until a clear view of the tissue is available to be imaged and recorded, at which point the fluid flow 28 may cease and blood 30 may be allowed to seep or flow back into imaging hood 12. This process may be repeated a number of times at the same tissue region or at multiple tissue regions”).
Regarding claim 11, Abraham and Panescu teach all the features with respect to claim 10 as outlined above. Further, Abraham teaches that the method of Claim 10, wherein the 3D production device is one of an additive production device and a subtractive production device (See Abraham: Fig. 1, and [0032], “In one embodiment, the user is provided with the option to create a 3D object using their digital image files. The 3D objects can be manufactured utilizing a variety of fabrication means. Some examples of fabrication machinery 124 that can be used include, but are not limited to the following: 3D printers (e.g. any 3D printers from Z Corporation of Burlington, Mass. or any 3D printers from Dimension of Eden Prairie, Minn.); carving machinery; computer controlled milling machinery; plastic machinery; printing machinery; laser cutting machinery; water jet machinery; swing machinery; embroidery machinery; and/or any equivalent thereof. Many of these machines use software systems (i.e. computer-aided manufacturing system (CAM)) to assist while producing the models. For example, 3D printers input 3D image data files in several formats, including but not limited to the following: STL; VRML; PLY; any type of software that can be generated through a computer-aided design (CAD) system; and/or any equivalent thereof. These 3D files are usually either ASCII or binary files that have a list of the triangular surfaces to describe the computer generated solid model. Depending on the material with which the 3D object is produced, the 3D object can be sanded, milled, drilled, tapped, painted, and/or electro-plated (e.g. nickel, gold, bright brass and antique brass, bronze and black chrome). Manual labor to clean, carve, and/or paint the 3D object into the final 3D object may be used to help assist in the final detailing of the object. Also, special printing systems and software may be used to produce the paper materials for the board games of the 3D objects. Since the technology involving fabrication of 3D objects is rapidly progressing, the applications and systems mentioned above are not meant as limitations to the implementation of this invention”).
Regarding claim 12, Abraham and Panescu teach all the features with respect to claim 9 as outlined above. Further, Abraham and Panescu teach that the method of Claim 9, further comprising: 
receiving, using the hardware processor, a second scene input including a plurality of second scene elements from the input device (See Abraham: Figs. 1-4, and [0048], “In another embodiment, a first user may transfer access to the 3D digital image files stored in their digital lock box to a second user. For example, when a second user wins ownership of the first user's digital file via an online auction, a second unique digital key corresponding to the 3D digital file that was won in the online auction is created and provided to the second user. When the second user presents the second unique digital key to the first user's digital lock box system, the digital lock box system simultaneously enables the second user to access the 3D digital image file corresponding to the second unique digital key, while disabling the first user's first unique digital key from further access to the 3D digital image file”); 
creating, using the hardware processor, a three-dimensional (3D) digital representation of each of the plurality of second scene elements in the second scene input; transmitting, using the hardware processor, the 3D digital representation of the plurality of second scene elements in the second scene input for physical production (See Abraham: Fig. 4, and [0049], “FIG. 4 illustrates another embodiment to this invention, providing the user the option to create an assortment of 3D products for their mobile and portable media player devices 407. These mobile and portable media player devices 407 must have sufficient display and audio capabilities to play different types of video and digital image formats, including but not limited to the following: mpeg; 3g2; Divx; Xvid; SigmaTel Motion Video (SMV); jpeg; gif; interactive media (i.e. flash animation); or any equivalent thereof. The mobile devices 407 should have at least some basic telephony functions, including but not limited to the following: a cellular phone 407; a wireless communication device (e.g. Blackberry, Treo, PocketPC, SmartPhone) 407, or any equivalent thereof. The invention may interface with several types of portable media player devices 407, including but not limited to the following: a PMP device 407; a media player device (e.g. iPod, Creative Zen, Archos, Iriver Clix) 407; or any equivalent thereof. These portable media player devices 407 may have wireless functionalities. The mobile and portable media player devices 407 can connect via a direct cable link (i.e. in any of the stores or third-party entity facilities) 405, Bluetooth connection, or any cellular network (e.g. W-CDMA, Third Generation (3G), GSM, PDC, FLEX, CDPD) 405 using some kind of wireless communication protocol (e.g. Wireless Application Protocol (WAP)) to download content files 403. These communication protocols must interface with several types of operating systems, including but not limited to the following: PalmOS; EPOC; Windows CE; FLEXOS; OS/9; JavaOS; in-house operating system; or any equivalent thereof. These cellular networks 406 can use either a "push" or "pull" technology to deliver content to the user's mobile and/or portable media player device 407 with or without user interaction. Some examples of 3D products the user can manufacture for their mobile and/or portable media player device 407 while using a 3D image in their 3D image library include, but are not limited to the following: 3D screensavers; 3D video; short clip-films; animated background image; or any equivalent thereof 403. Since the technology of mobile and portable media player devices 407 is moving forward rapidly, as with so many other facets of mobile and/or media content-making, the applications and/or systems mentioned above are not meant as limitations to the implementation of delivering content to mobile and portable media player devices 407”); 
receiving, using the hardware processor, a second scene capture depicting the physical 3D reproductions of the plurality of second scene elements of the second scene input arranged to recreate the second scene input from the recording device (See Panescu: Figs. 7A-B, and [0078], “FIG. 7B is an illustrative drawing of a second endoscope with a second image capture system 101C2, in accordance with some embodiments. Aspects of the second image capture system 101C2 that are essentially the same as those of the first endoscope with the first image capture system 101C are indicated by identical reference numerals and are not described again. An input to a light pipe input, such as a rod lens, is disposed at the tip portion 208 of the first end portion 204. A light pipe body extends within the elongate portion 202 so as to transmit an image received as the light pipe input to the imager sensor array 210, which is physically displaced from the tip portion 208. In some embodiments, the imager sensor array 210 is displaced far enough from the tip portion 208 so that the imager sensor array 210 is located outside the body cavity during observation of objects within the cavity”); 
processing, using the hardware processor, the second scene capture for display (See Panescu: Fig. 9, and [0087], “FIG. 9 is an illustrative flow diagram representing a process to determine a quantitative three-dimensional location of a physical target in accordance with some embodiments. The process is described with reference to the endoscope with image capture system 101C of the embodiment of FIG. 8. Module 401 configures the controller 106 to acquire video data from imaging sensors S.sub.ij. It will be appreciated that although the image sensor array 210 “images” an entire field of view, different sensors and different pixels within different sensors in image sensor array 210 may be illuminated by image projections from different object points within the field of view. The video data, for example, may include color and light intensity data. Each pixel of each sensor may provide one or more signals indicative of the color and intensity of an image projected onto it. Module 402 configures the controller to systematically select targets from a selected region of interest in a physical world view. Module 403 configures the controller to commence the computation of the target 3D coordinates (x, y, z) with an initial (x.sub.0, y.sub.0, z.sub.0) set. The algorithm then checks the coordinates for consistency, by using image diversity data from all sensors S.sub.ij that receive a projected image of the target. The coordinate computation is refined at decision module 404 until an acceptable accuracy is reached. Decision module 404 also configures the controller to determine whether the currently computed physical location is sufficiently accurate. In response to a determination that the currently computed location is not accurate enough, control flows back to module 403 to try a different possible physical location. In response to a determination that the currently computed location is sufficiently accurate, module 405 configures the controller to determine whether the entire region of interest has been scanned. In response to a determination that the entire region of interest has not been scanned, control flows back to module 402 and a different target is selected. In response to a determination that the entire region of interest has been scanned, control flows to module 406, which configures the controller to assemble a three-dimensional model of the imaging volume of interest. Assembly of a 3D image of a target based upon three-dimensional information indicating the physical position of structures of the target is known to persons of ordinary skill in the art and need not be described herein. Module 407 configures the controller to store the 3D model developed using the physical position information determined for multiple targets for further review and manipulation. For example, the 3D model could be used at a later time for surgical applications, such as sizing an implant for the particular dimensions of a patient's organ. In yet a different example, when a new surgical instrument 101 is installed on the robotic system 152, it may be necessary to call back the 3D model and display it on display 110 in order to reference the new instrument to the previous surgical scene. Module 407 may also store the result of the alignment between the 3D visual representation and the Q3D model. Module 408 configures the controller to use the physical position information determined for multiple targets to display a quantitative 3D view. An example of a Q3D view is the distance value “d_Instr_Trgt” shown in FIG. 4”); and 
transmitting, using the hardware processor, the second scene capture for display (See Panescu: Figs. 7A-B, and [0078], “light pipe body extends within the elongate portion 202 so as to transmit an image received as the light pipe input to the imager sensor array 210, which is physically displaced from the tip portion 208. In some embodiments, the imager sensor array 210 is displaced far enough from the tip portion 208 so that the imager sensor array 210 is located outside the body cavity during observation of objects within the cavity”).
Regarding claim 13, Abraham and Panescu teach all the features with respect to claim 12 as outlined above. Further, Panescu teaches that the method of Claim 12, wherein the system further comprising a display, the method further comprising: displaying the first scene capture and the second scene capture sequentially on the display (See Panescu: Figs. 25, 28, and 30, and [0144], “FIGS. 28A-28B are illustrative drawings representing use of a pre-removal first Q3D model and a post-removal second Q3D model to produce a third Q3D model of a prosthetic implant in accordance with some embodiments. FIG. 28A is an illustrative drawing representing cross-sectional views of the pre-removal first Q3D model of the anatomical structure and the post-removal second Q3D model of the anatomical structure and third Q3D model of the prosthetic structure in accordance with some embodiments. FIG. 28B is an illustrative drawing representing top elevation views of the pre-removal first Q3D model of the anatomical structure and the post-removal second Q3D model of the anatomical structure and the third Q3D model of the prosthetic structure in accordance with some embodiments. As shown in FIGS. 28A-28B, the Q3D model of the prosthetic structure is determined by determining one or more differences between the post-removal Q3D model corresponding to the anatomical structure of FIGS. 28A and 28B from the pre-removal first Q3D model of FIGS. 28A and 28B. More particularly, the post-removal second Q3D model includes the remainder, which defines a void or empty region from which the damaged bone tissue has been removed. The third Q3D model represents a replacement structure that is shaped and dimensioned to fit snugly against the remainder structure that defines the void region. In some embodiments, the differences are determined by subtracting the second Q3D model from the first Q3D model. 3D digital subtraction is a technique known to those of skill in the art. For example, it has been previously used in digital angiography, such as presented in patent U.S. Pat. No. 5,647,360 (filed Jun. 30, 1995), and incorporated herein by reference”).
Regarding claim 14, Abraham and Panescu teach all the features with respect to claim 9 as outlined above. Further, Panescu teaches that the method of Claim 9, wherein the input device is one of a still camera, a video camera, and a computer running a graphics program (See Panescu: Fig. 4, and [0069], “Teleoperation refers to operation of a machine at a distance. In a minimally invasive teleoperation medical system, a surgeon may use an endoscope that includes a camera to view a surgical site within a patient's body. Stereoscopic images have been captured, which allow the perception of depth during a surgical procedure. A camera system, which is mounted on an endoscope and which includes an imager sensor array, provides quantitative three-dimensional information plus color and illumination data that can be used to generate three-dimensional images in accordance with some embodiments”).
Regarding claim 15, Abraham and Panescu teach all the features with respect to claim 9 as outlined above. Further, Abraham teaches that the method of Claim 9, wherein the recording device is one of a still camera, a video camera, and a 3D scanner (See Abraham: Figs. 1-2, and [0043], “The 3D imaging cylinders 201a, 201b can be 3D color or black/white body or foot scanners that generate a 3D point cloud of the user or object. This 3D point cloud is composed of several million 3D points of data to assist in creating an accurate rendering of the 3D model. Since the scanning device 201a, 201b can record color texture, it provides a realistic 3D image of the user or object. The user or object is simply positioned in the center of the 3D imaging cylinder, within a circle which has been marked for ensuring equal measurements between the scanning columns 201a, 201b, while a laser source or any equivalent thereof (which cannot be harmful to the eyes) scans to collect the necessary data to create a 3D image”). 
Regarding claim 16, Abraham and Panescu teach all the features with respect to claim 9 as outlined above. Further, Abraham teaches that the method of Claim 9, wherein processing the first scene capture for display includes one of creating an animation by arranging the first scene capture with a plurality of other scene captures for sequential display and virtualizing the first scene capture for inclusion in a video game or other virtual user experience (See Abraham: Figs. 1-2, and [0081], “In one implementation, the controller 106, which includes a processor and a storage device (not shown) computes the physical quantitative 3D coordinates of the points in a scene adjacent the tip 208 of the elongate portion 202 and drives both the video processor 104 and a 3D display driver 109 to compose 3D scenes, which then can be displayed on a 3D display 110. In accordance with some embodiments, Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612